DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2 and 4-11, a combination of limitations that “an antenna element comprising two conductive arms disposed on a circular substrate, wherein each conductive arm begins at one side of a feed port and traces a spiral for a plurality of revolutions, wherein each arm has an arm width (w) of 0.7 millimeters (mm), and a spacing (s) of 1 mm; a cylindrical cavity comprising a cavity base and a cavity wall, wherein the cavity wall defines an opening that substantially matches an outer diameter of the circular substrate, and wherein the cylindrical cavity is positioned behind the antenna element so that the substrate covers the opening formed by the cavity wall to form an airspace enclosed by the circular substrate, cavity wall, and cavity base; and a plurality of conical perturbation elements disposed or formed on the cavity base within a diameter defined by an outermost boundary of the spiral of the conductive arms, wherein each perturbation element extends from the cavity base in an axial direction toward the circular substrate, each perturbation element having has an element base that is flush with the cavity base, said element base having a diameter and an element top at a height above the cavity base, and wherein the height of each element top is in the airspace between the cavity base and the circular substrate, … and wherein said cavity base defines a hole, said hole for connecting a balun with the feed port, wherein said hole does not interfere with any one of the plurality of conical perturbation elements.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845